Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-192
                         Lower Tribunal No. 18-19899
                            ________________


                                 Norris Rice,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Spencer Multack,
Judge.

     Carlos J. Martinez, Public Defender, and James A. Odell, Assistant Public
Defender, for appellant.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before EMAS, C.J., and LOGUE and LOBREE, JJ.

      PER CURIAM.

      Affirmed.